           Case 1:20-cv-01517-SCJ Document 7 Filed 04/12/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

SARA CARTER, ET.AL.,                      )
                                          )
        Plaintiffs,                       )             CIVIL ACTION FILE NO.
                                          )
v.                                        )             1:20-CV-01517-SCJ
                                          )
                                          )
BRIAN KEMP, ET.AL.,                       )
                                          )
        Defendants.                       )

         DECLARATION REGARDING SERVICE ON BRIAN KEMP


John Monroe declares the following under penalty of perjury:

     1. I am at least 18 years of age and otherwise competent to make this

        Declaration.

     2. I am the attorney for the Plaintiffs in this case.

     3. On April 10, 2020, I contacted a lobbyist of Plaintiff GeorgiaCarry.Org, Inc.

        about serving Gov. Brian Kemp during the current state of emergency.

     4. The lobbyist informed me that the usual contacts at the Governor’s Office

        were not accepting face-to-face contact with outsiders.



                                              1
     Case 1:20-cv-01517-SCJ Document 7 Filed 04/12/20 Page 2 of 3




5. Upon receipt of this Court’s Order to serve the Defendants immediately, I

   called the office of Gov. Brian Kemp to inquire about the availability of

   someone to receive service of process on behalf of the governor.

6. The person who answered the phone told me no one was available to accept

   service and that there was no one in the office because everyone had left for

   the afternoon for Good Friday observances.

7. She told me I could try again on Monday, April 13, but there was no guarantee

   anyone would be available then, either.

8. I also called several process servers, none of whom were willing to attempt

   service on the Governor in the Capitol because they did not want to have

   personal interaction with security personnel at the building entrance on

   account of social distancing requirements.

9. All of them also told me they were not actually working because of the Shelter

   at Home order issued by the Governor.

10.Because this Court ordered that Defendants be served “immediately,” on the

   evening of April 10, 2020, I searched for a private person who might be

   willing and able to serve the Governor.

11.James Chrencik agreed to attempt service.

                                     2
         Case 1:20-cv-01517-SCJ Document 7 Filed 04/12/20 Page 3 of 3




   12.His Declaration of Service is being filed separately.

   13.

I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

                                        /s/ John R. Monroe
                                        John R. Monroe
                                        John Monroe Law, P.C.
                                        Attorney for Plaintiffs
                                        156 Robert Jones Road
                                        Dawsonville, GA 30534
                                        678-362-7650
                                        jrm@johnmonroelaw.com
                                        State Bar No. 516193




                                          3
